DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 12 are pending.  Claims 1 – 7 were amended.  Claims 8 – 12 are new.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Drawings
The drawings are objected to because the unlabeled rectangular boxes, ovals, diamonds, etc. shown in in Fig. 3 should be provided with descriptive text labels.
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
page 14 states that “calculated battery capacity 405 is the battery capacity 405” but also refers to “battery charge 405”.  Neither definition of element 405 appears to make sense, as this element is described as the output of a Coulomb counting step 406.  The Coulomb counting step will generate the amount of charge supplied to or from the battery over a period of time, which could be considered as an incremental change in the battery state of charge, but does not appear to define the capacity of the battery.
Page 15 refers to “the subsequent circle”, which appears to mean “the subsequent cycle”
Page 15 includes the sentence “In other words, the step of refinement is updating the value of the nominal capacity, which and that is looped back to the Coulomb Counter 406 in the next step”.  The phrase “which and that” should be corrected.
Appropriate correction is required.

Claim Objections
Claims 5, 11, and 12 are objected to because of the following informalities:  the claims include the element/step “wherein the operational condition of the battery includes a current load on the battery, a deemed open circuit voltage of the battery, an internal impedance, resistance, or internal impedance and resistance of the battery, a temperature of the battery, or any combination thereof”.  The phrase “an internal impedance, resistance, or internal impedance and resistance of the battery” should be simplified to “an internal impedance of the battery, resistance of the battery”, as the phrase “or any combination thereof” removes the need for the “or” describing impedance versus resistance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The claims include the element/step “wherein the operational condition of the battery includes … an internal impedance, resistance, or internal impedance and resistance of the battery”.  The definition of “resistance” given by The Authoritative Dictionary of IEEE 
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
A method for estimating a state of charge of a battery, the method comprising: 
		providing a battery model specific to the battery, the battery model providing a section-wise defined correlation of terminal voltage values depending on state of charge values, wherein each of sections of the battery model delimits a monotonic dependence of the correlation from others of the sections; 
	measuring a terminal voltage value of the battery; 
		identifying one of the sections of the battery model based on at least one operational condition of the battery; 
		retrieving, within the identified one section of the battery model, a state of charge value correlating to the measured terminal voltage; and 
returning the retrieved state of charge value as an estimated state of charge of the battery.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “a section-wise defined correlation of terminal voltage values depending on state of charge values”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a mathematical process of correlation, which in the context of the claims amounts to determining a second number given a first number.  The limitation of “identifying one of the sections”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a determination of which of several solution spaces are used to perform the mathematical mapping from a measured variable to a result variable.  The limitation of “retrieving, within the identified one section of the battery model, a state of charge value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a mathematical process of determining a second number given a first number,   The limitation of “returning the retrieved state of charge value” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a provision of the output of the mathematical calculations performed in the abstract idea.
Accordingly, the claim recites an abstract idea.

The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a battery and a measurement of voltages of the battery amount to elements that are recited at a high level of abstraction and lack specific narrowing details.  The measurement of the voltage of a battery is well-understood, routine and conventional in the art of battery monitoring. When considered individually and as an ordered combination, these elements do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sejima, US 2019/0025377 (previously published as WO 2017122758 A1, 20 July 2017) (hereinafter 'Sejima').

Regarding claim 1: Sejima teaches a method for estimating a state of charge of a battery ([Fig 7]: discloses a process for determining which SOC-Voltage region to use, then determining the state of charge of a battery), the method comprising: 
providing a battery model specific to the battery, the battery model providing a section-wise defined correlation of terminal voltage values depending on state of charge values, wherein each of sections of the battery model delimits a monotonic dependence 
measuring a terminal voltage value of the battery ([0073]: discloses measuring a voltage of the battery once per measurement cycle); 
identifying one of the sections of the battery model based on at least one operational condition of the battery ([0078]: discloses determining the present region using integration of measured currents, the measured voltage, and the initial SOC region); 
retrieving, within the identified one section of the battery model, a state of charge value correlating to the measured terminal voltage ([0032, Fig 5, 10]: discloses mapping a OCV reading to a battery state of charge); and 
returning the retrieved state of charge value as an estimated state of charge of the battery ([0099 – 0101, Fig. 11]: discloses determining the SOC using the measured voltage and the current region of voltage to SOC mapping). 

Regarding claim 2: Sejima teaches the method of claim 1, as discussed above, further comprising: 
determining a used capacity within a current cycle, the determining of the used capacity within the current cycle comprising integrating a measured current drained of the battery over time within a current cycle ([0089]: discloses a current integration method that determines the amount of charge added to or removed from the battery 
determining a battery capacity in the current cycle, the determining of the battery capacity in the current cycle comprising using a battery capacity of a preceding cycle and the used capacity within the current cycle ([0091]: discloses adding or subtracting the integrated current value from the previous battery capacity to determine the present battery capacity); 
calculating a correction factor using the battery capacity in the actual cycle and the state of charge value determined by the retrieving ([0097]: discloses calculating a maximum error for the state of charge estimate and a mean error of the state of charge estimate); and 
refining the battery capacity determined within the current cycle, the refining of the battery capacity determined within the current cycle comprising multiplying the determined battery capacity with the correction factor ([0106]: discloses reducing the error bands of the estimation of the battery state of charge using the range determining by current integration in combination with the range determined by using the voltage measurement). 

Regarding claim 3: Sejima teaches the method of claim 2, as discussed above, further comprising refining the battery capacity at each cycle by operating as an iterative feedback loop projecting forward the battery capacity at a previous cycle to the current cycle and using a correction factor in order to return a refined battery capacity ([0079, 

Regarding claim 5: Sejima teaches the method of claim 1, as discussed above, wherein the operational condition of the battery includes a current load on the battery, a deemed open circuit voltage of the battery, an internal impedance, a temperature of the battery, or any combination thereof ([0073, 0074, 0084,  0089, 0094, 0095]: discloses measuring an open circuit voltage of the battery, measuring a current through a battery based on the load demanded by the vehicle, examining a correlation between temperature and time to stabilize a voltage reading). 

Regarding claim 6: Sejima teaches a battery management system for estimating a state of charge of a battery ([Fig 7]: discloses a process for determining which SOC-Voltage region to use, then determining the state of charge of a battery), the battery management system comprising: 
a battery model specific to the battery, the battery model providing a section- wise defined correlation of terminal voltage values depending on state of charge values wherein each of sections of the battery model delimits a monotonic dependence of the correlation from others of the sections ([0032, 72, Figs 5, 6]: discloses a memory that stores a table of SOC-OCV relationships and a set of limits for the extent of each region in terms of the SOC, where the SOC regions as shown in Fig 5 are all monotonically increasing open-circuit voltage values as the SOC percentage increases); 

an indexing module operable to identify one of the sections of the battery model based on an operational condition of the battery  ([0078]: discloses determining the present region using integration of measured currents, the measured voltage, and the initial SOC region); 
a correlation module operable to retrieve, within the identified one section of the battery model, a state of charge value correlating to the terminal voltage ([0032, Fig 5, 10]: discloses mapping a OCV reading to a battery state of charge); and 
an output module for returning the retrieved state of charge value as an estimated state of charge of the battery ([0099 – 0101, Fig. 11]: discloses determining the SOC using the measured voltage and the current region of voltage to SOC mapping).

Regarding claim 7: Sejima teaches the battery management system of claim 6, as discussed above, further comprising an iterative feedback loop execution unit configured for executing an iterative feedback loop projecting forward a battery capacity value at a previous cycle to a current cycle and using a correction factor, such that a refined estimated state of charge of the battery is returned ([0079, Fig 9]: discloses a repetition of the steps required to determine the state of charge in order to improve the accuracy of the determination).

claim 10: Sejima teaches the method of claim 2, as discussed above, wherein the operational condition of the battery includes a current load on the battery, a deemed open circuit voltage of the battery, an internal impedance, a temperature of the battery, or any combination thereof ([0073, 0074, 0084,  0089, 0094, 0095]: discloses measuring an open circuit voltage of the battery, measuring a current through a battery based on the load demanded by the vehicle, examining a correlation between temperature and time to stabilize a voltage reading). 

Regarding claim 11: Sejima teaches the method of claim 3, as discussed above, wherein the operational condition of the battery includes a current load on the battery, a deemed open circuit voltage of the battery, an internal impedance, a temperature of the battery, or any combination thereof ([0073, 0074, 0084,  0089, 0094, 0095]: discloses measuring an open circuit voltage of the battery, measuring a current through a battery based on the load demanded by the vehicle, examining a correlation between temperature and time to stabilize a voltage reading). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sejima in view of Arai et al., US 2006/0238167 (hereinafter 'Arai').

Regarding claims 4, 8, and 9: Sejima teaches the method of claims 1, 2, and 3, as discussed above.
Sejima is silent with respect to wherein 
the terminal voltage values of the battery model are expressed by equivalent open circuit voltage values, the equivalent open circuit voltage values being compensated by a voltage drop in an internal impedance of the battery. 

Arai teaches a method of calculating the amount of available charge in a battery given the internal electrical resistance of the battery ([0009]) that includes  
the terminal voltage values of the battery model are expressed by equivalent open circuit voltage values, the equivalent open circuit voltage values being compensated by a voltage drop in an internal impedance of the battery ([0063]: discloses a calculation unit that estimates the voltage drop from the measured terminal voltage, resulting in an internal voltage that is used to calculate the state of charge of the battery). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sejima in view of Arai to estimate the actual capacity of the battery given the internal resistance through the battery itself, 

Regarding claim 12: Sejima in view of Arai teaches the method of claim 4, as discussed above, wherein the operational condition of the battery includes a current load on the battery, a deemed open circuit voltage of the battery, an internal impedance, resistance, or internal impedance and resistance of the battery, a temperature of the battery, or any combination thereof (Sejima: [0073, 0074, 0084,  0089, 0094, 0095]: discloses measuring an open circuit voltage of the battery, measuring a current through a battery based on the load demanded by the vehicle, examining a correlation between temperature and time to stabilize a voltage reading). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Gao et al., US 2020/0049774, discloses reading dV/dSOC data as a set of pieces of data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862